DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/18/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Claim Objections
Claims 6-7, 11 and 18 are objected to because of the following informalities:  
Claim 6 (which claim 7 depends from) recites the limitation “bonding lower surface of the wafer” in line 2 of the claim which appears to be a grammatically incorrect and thus the Examiner suggests amending the limitation to “bonding the lower surface of the wafer”.
Claim 11 recites the limitation “bonding lower surface of the wafer” in line 2 of the claim which appears to be a grammatically incorrect and thus the Examiner suggests amending the limitation to “bonding the lower surface of the wafer”.
Claim 18 recites “waver” in line 2 of the claim which appears to be a grammatical/typographical error, and thus the Examiner suggests amending the limitation to “wafer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a bonding surface” in line 2 of the claim, however "a bonding surface" element was already introduced earlier in line 2 of claim 3, which claim 4 depends from, and thereby it is unclear whether the “a bonding surface” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the bonding surface " or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 17 recites the limitation "the self-annealing process" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "performed at a designated in a range" in lines 1-2 of the claim, which is unclear and infinite, since it is unclear what is necessarily required by the limitation based on the grammatical structure of the limitation.
Claim 19 recites the limitation "the remaining portion of the wafer that remains covered by the carrier substrate" in lines 1-2 of the claim. There is insufficient 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al. (US 2013/0037935 A1, hereinafter “Xue”).
Regarding independent claim 1, Xue discloses a method of manufacturing a semiconductor device, comprising: 
providing a wafer 200A (“silicon substrate”- ¶0026) having a plurality of integrated circuits 200’ (“semiconductor chips”- ¶0026; see Fig. 2A for notation) (see Fig. 4A); 
securing a lower surface (i.e., the surface of 200A facing layer 206) of the wafer 200A to a supporting surface (i.e., the surface of 206 facing layer 200A) of a carrier 
forming a redistribution layer (RDL) 209 (“metal layer”- ¶0027) on an upper surface (i.e., the surface of 200A facing layer 209) of the wafer 200A, the upper surface of the wafer 200A being opposite the lower surface of the wafer 200A (see Fig. 4A); 
etching scribe channels 210 (“cutting grooves”- ¶0027) through the RDL 209 and at least a portion of the wafer 200A towards the carrier substrate 206 in the wafer 200A from the RDL 209 to the carrier substrate 206 (see Fig. 4B); 
encapsulating the wafer 200A and RDL 209 within an encapsulant 211 (“molding layer”- ¶0027), including providing a portion of the encapsulant 211 in the scribe channels 210 (see Fig. 4C); and 
dicing the wafer 200A and carrier substrate 206 along the scribe channels 210 without exposing the wafer 200A such that the wafer 200A remains covered on a first portion thereof by the carrier substrate 206 and a remaining portion thereof by the encapsulant 211 (see Figs. 4C-4E).
Regarding claim 2, Xue discloses wherein the plurality of integrated circuits 200’ includes at least two identical integrated circuits 200’ (¶0026).
Regarding claim 3, Xue discloses wherein the securing of the lower surface of the wafer 200A to the supporting surface of the carrier substrate 206 includes forming a bonding surface (i.e., the surface of 206 which is directly bonded to layer 202 and thereby bonded to layer 200A) on at least one of the carrier substrate 206 and the wafer 200A.
 claim 8, Xue discloses wherein the securing of the lower surface of the wafer 200A to the supporting surface of the carrier substrate 206 includes coating at least one of the lower surface and the supporting surface with a metal layer 205 (“solder bump”- ¶0026) (see Fig. 4A).
Regarding claim 11, Xue discloses wherein the securing of the lower surface of the wafer 200A to the supporting surface of the carrier substrate 206 further includes bonding lower surface of the wafer 200A to the supporting surface of the carrier substrate 206 by proximity contact, since layer 206 is formed in indirect contact with layer 200A to facilitate the bonding of the two layers.
Regarding claim 18, Xue discloses wherein the first portion of the wafer 200A that remains covered by the carrier substrate 206 is the lower surface of the wafer 200A (see Fig. 4E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Xue.
Regarding claim 10, Xue does not expressly disclose wherein the metal layer is less than or equal to 1nm in thickness.
However, it would have been obvious to form the thickness of the metal layer within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 12, Xue discloses wherein the proximity contact is made with a bonding force, since some degree of force would be required to make contact between layer 206 and layer 202.
Xue does not expressly disclose wherein the proximity contact is made with a bonding force that is less than or equal to 100g/mm2.
However, the ordinary artisan would have recognized the bonding force to be a result effective variable affecting structural integrity of manufactured semiconductor device.  Thus, it would have been obvious to modify the bonding force to be within the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Allowable Subject Matter
Claims 5, 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record including Xue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the securing of the lower surface of the wafer to the supporting 
Regarding claim 9, the prior art of record including Xue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the metal layer includes at least one of titanium, tantalum, and copper”.
Regarding claim 13 (which claims 14-15 depend from), the prior art of record including Xue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the securing of the lower surface of the wafer to the supporting surface of the carrier substrate includes a self-annealing process resulting bonding between the lower surface of the wafer and the supporting surface of the carrier substrate”.
Regarding claim 16, the prior art of record including Xue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the securing of the lower surface of the wafer to the supporting surface of the carrier substrate includes an annealing process performed at a designated temperature”.
Claims 4, 6-7, 17 and 19 would be allowable if rewritten to overcome the objected subject matter and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record including Xue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but 
Regarding claim 6 (which claim 7 depends from), the claim depends from claim 5 which includes allowable subject matter as noted above.
Regarding claim 17, the claim depends from claim 16 which includes allowable subject matter as noted above.
Regarding claim 19, the prior art of record including Xue, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the remaining portion of the wafer that remains covered by the carrier substrate includes the upper surface and side surfaces of the wafer”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xue (US 2013/0037917 A1), which discloses a method for forming a semiconductor device comprising dicing a wafer into a plurality of integrated circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895